Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-14, 16, 18 and 21-24 are rejected.
	Claims 15, 17, 19 and 20 have been cancelled.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7, 16 and 24 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braunheim (US 2013/0062270).
	With respect to claim 1, Braunheim discloses a filter appliance 1, as shown in Fig. 1, having: a connecting region, as shown in the figure below; an axially projecting pin 7, as shown in Fig. 3, including an arm via which the pin 7 is connected to the connecting region, as shown in the figure below; and wherein the arm includes a predetermined breaking point disposed spaced apart from the connecting region, as 
            
    PNG
    media_image1.png
    290
    448
    media_image1.png
    Greyscale
              

With respect to claim 4, Braunheim discloses wherein a free end of the pin 7 includes a closure element, as shown in the figure below.

	With respect to claim 5, Braunheim discloses wherein the closure element includes an annular groove configured to receive and O-ring seal, as shown in the figure above.

With respect to claim 7, Braunheim discloses a water collection pot 6 (dirt bowl), as shown in Fig. 3, wherein the pin 7 is integrally provided with the dirt bowl 6, as shown in Fig. 3.



	With respect to claim 24, Braunheim discloses wherein the annular groove is disposed directly between and separates the arm and the closure element, as shown in the figure above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 8-14, 18 and 21-23 are finally rejected under 35 U.S.C. 103 as being unpatentable over Braunheim (US 2013/0062270).
	With respect to claim 2, Braunheim lacks wherein the arm has a cruciform cross section.  However, this would have been obvious to one of ordinary skill in the art since the courts have held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (see In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966)).  Furthermore, Braunheim shows in Fig. 3 that the arm has webs attached at the top of the arm, and therefore, a cruciform cross section is obvious.

With respect to claim 3, Braunheim discloses wherein the arm includes three webs, as shown in the figure below, and wherein the webs, at least one of: merge into the connecting region in a rounded-off manner, and are reinforced, as shown in the figure below.

               
    PNG
    media_image2.png
    220
    536
    media_image2.png
    Greyscale
              
	Braunheim does not show four webs.  However, this would have been obvious to one of ordinary skill in the art since the courts have held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (see In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966)).  Furthermore, it would be obvious to provide four webs in order to properly support the pin.

With respect to claim 6, Braunheim discloses wherein a one-piece sealing lip is provided onto the closure element, as shown in the figure above.  Braunheim does not disclose the sealing lip being molded or injection moulded, onto the closure element.  However, this limitation is considered to be a product-by-process 

With respect to claim 8, Braunheim discloses a filter appliance 1 (filter device), as shown in Fig. 1, having: a filter housing 2 and a ring filter element 3 arranged in the filter housing 2, as shown in Fig. 1, the ring filter element 3 including: a connecting region, as shown in the figure above; an axially projecting pin 7 including an arm, as shown in the figure above, the arm connecting the pin 7 to the connecting region and including a predetermined breaking point disposed spaced apart from the connecting region, as shown in the figure above; wherein a free end of the pin 7 includes a closure element having an end portion, as shown in the figure above; wherein the filter housing 2 includes a channel 10 (passage) structured complementarily to the pin 7, as shown in Fig. 1; and wherein operation of the filter device 1 is exclusively possible when the pin 7 engages in and closes the passage 10 (see paragraph 0021).


With respect to claim 9, Braunheim discloses wherein the filter device 1 is structured as one of an oil filter and a fuel filter (see paragraph 0021).

	With respect to claim 10, Braunheim lacks wherein the passage is a drainage passage.  However, this would have been obvious to one of ordinary skill in the art in order to provide a channel to empty fluid from the housing during maintenance operations.

	With respect to claim 11, Braunheim discloses a water collection pot 6 (lower end disc), as shown in Fig. 3, wherein the pin 7 is integrally provided with the lower end disc 6, as shown in Fig. 3; and the predetermined breaking point is structured as a cross-sectional tapering, as shown in the figure above.

	With respect to claim 12, Braunheim discloses wherein the arm includes a portion defined by three webs, as shown in the figure above, and the webs are 
With respect to the four webs: It would have been obvious to one of ordinary skill in the art since the courts have held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (see In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966)).  Furthermore, it would be obvious to provide four webs in order to properly support the pin.
With respect to the arm having a cruciform cross section: It would have been obvious to one of ordinary skill in the art since the courts have held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (see In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966)).  Furthermore, Braunheim shows in Fig. 3 that the arm has webs attached at the top of the arm, and therefore, a cruciform cross section is obvious.

	With respect to claim 13, Braunheim discloses wherein the four webs are tapered in a region of the predetermined breaking point, as shown in the figure above.

With respect to claim 14, Braunheim discloses wherein the four webs respectively merge into the connecting region such that a rounded transition is defined therebetween, as shown in the figure above.

With respect to claim 18, Braunheim discloses a filter appliance 1, as shown in Fig. 1, having: a connecting region, as shown in the figure above; an axially projecting pin 7 including an arm, the arm connecting the pin 7 to the connecting region, as shown in the figure above; the arm including a predetermined breaking point disposed spaced 
	Braunheim lacks the plurality of webs structured and arranged to provide the arm with a cruciform cross section.  However, this would have been obvious to one of ordinary skill in the art since the courts have held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (see In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966)).  Furthermore, Braunheim shows in Fig. 3 that the arm has webs attached at the top of the arm, and therefore, a cruciform cross section is obvious.

	With respect to claim 21, Braunheim discloses wherein the plurality of webs each have a width extending in a circumferential direction, as shown in the figure above; and at least one web of the plurality of webs includes a portion in which the width decreases in a direction extending away from the connecting region, as shown in the figure above.

	With respect to claim 22, Braunheim discloses wherein the four webs each have a width extending in a circumferential direction, as shown in the figure above; and at least one web of the four webs includes a portion in which the width decreases in a direction extending away from the connecting region, as shown in the figure above.

	With respect to claim 23, Braunheim lacks wherein an outer diameter of the closure element is larger than an outer diameter of the arm.  However, the specific .


Response to Arguments
Applicant's arguments filed on November 29, 2021, have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the pin includes a predetermined breaking point spaced apart from the connecting region that converts excessive transverse forces acting on the pin into a simple breaking-off of the pin without damage of the ring element) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	In response to applicant’s argument that Braunheim lacks the new limitations added to claim 8: The new limitations are obvious in view of Braunheim, as stated above.
	In response to applicant’s argument that Braunheim lacks the new limitations added to claim 18: This argument is not persuasive.  Braunheim teaches a plurality of webs, as shown in the figure above, and although there are only three webs shown, it is obvious that a fourth web might be on the opposite side not shown in the figure, especially since there are four tabs shown on the pin having a cruciform shape.  Therefore, the arm having a cruciform cross section would be obvious to one of ordinary skill in the art.
	In response to applicant’s arguments regarding the dependent claims and the new independent claims:  These arguments are not persuasive.  The claims are rejected as stated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778